                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


KEVIN TRIPP,                                          4:19-CV-04199-KES

                           Plaintiff,

             vs.                                ORDER DENYING PLAINTIFF’S
                                               MOTION TO PROCEED IN FORMA
U.S. FEDERAL GOVERNMENT,                           PAUPERIS ON APPEAL
MATTHEW THELEN, CLERK OF
COURT, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY; VERONICA L.
DUFFY, MAGISTRATE JUDGE, IN HER
INDIVIDUAL AND OFFICIAL CAPACITY;
JOHN M STROMAN, ASSISTANT
ATTORNEY GENERAL, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
AND JASON RAVNSBORG, ATTORNEY
GENERAL, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY,

                           Defendants.



      Plaintiff, Kevin Tripp, filed a pro se civil rights lawsuit under 42 U.S.C.

§ 1983. Docket 1. Tripp voluntarily dismissed his case on February 7, 2020.

Docket 5. Judgment was entered against Tripp and he filed a notice of appeal.

Dockets 7 and 8. Now Tripp moves to proceed in forma pauperis on appeal.

Docket 9. Tripp filed a prisoner trust account report earlier in the action.

Docket 3.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing
fee.” 28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the

prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). “ ‘When an

inmate seeks pauper status, the only issue is whether the inmate pays the

entire fee at the initiation of the proceedings or over a period of time under an

installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases must sooner

or later pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123

F.3d 429, 432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the

PLRA. 129 F.3d at 483. First, the court must determine whether the appeal is

taken in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as

the prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner’s account; or
      (B)    the average monthly balance in the prisoner’s account for the 6-
             month period immediately preceding the filing of the complaint or
             notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no




                                             2
assets and no means by which to pay the initial partial filing fee.” 28 U.S.C.

§ 1915(b)(4).

      It appears that Tripp’s appeal is not taken in good faith. He voluntarily

dismissed the lawsuit. Docket 6. This court had not done any meritorious

review of his complaint but granted judgment in favor of the defendants and

against Tripp because Tripp had voluntarily dismissed the lawsuit. Because

Tripp’s appeal is not taken in good faith, his motion for leave to proceed in

forma pauperis on appeal without prepayment of fees (Docket 9) is denied.

      Thus, it is ORDERED:

      1.    That Tripp’s motion for leave to proceed in forma pauperis on

            appeal (Docket 9) is denied.

      2.    That Tripp must pay the appellate filing fee of $505 in full.

      Dated March 13, 2020.

                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                           3
